id., 115 Nev. at 390, 990 P.2d at 1262, we conclude that this claim lacks
                merit.
                              Second, Gubbine contends that the State failed to give proper
                notice that a victim impact statement would reference a prior bad act and
                the district court abused its discretion by considering the prior bad act.
                The defense objected on hearsay grounds to the witness' mention of the act
                and the district court noted that, although not hearsay, the statement was
                inappropriate. The district court stated that it would not consider any
                uncharged crimes and specified that it based Gubbine's sentence upon the
                acts to which he pleaded no contest, the effect of the crimes on his children
                and parents, and his inability to conform his conduct to the requirements
                of the law. See Buschauer v. State, 106 Nev. 890, 894, 804 P.2d 1046, 1049
                (1990) (a district court can disclaim reliance on prior bad acts when
                imposing sentence). Gubbine's consecutive sentences of 48-120 months on
                count I, 12 months on count II, 24-60 months on count III, and 24-60
                months on count IV, are within the parameters provided by relevant
                statutes, NRS 193.140; NRS 200.508(1)(b)(1); NRS 200.5099(1)(a); NRS
                205.060(2), and we conclude that the district court did not abuse its
                discretion at sentencing, see NRS 176.035(1); Parrish v. State, 116 Nev.
                982, 989, 12 P.3d 953, 957 (2000). Accordingly, we
                              ORDER the judgment of conviction AFFIRMED.



                                             i   c--14cA4             ,J.
                                         Hardesty



                Parraguirre

SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A
                cc: Hon. Steve L. Dobrescu, District Judge
                     State Public Defender/Ely
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     White Pine County District Attorney
                     White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A